ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 04/13/2022 is acknowledged.  Claims 1, 17, 19, and 20 have been amended.  Claims 1-20 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 01/25/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Miller on 05/13/2022.

The claims have been amended as follows:
1. (Currently Amended) A valve assembly for a scroll compressor including a fixed scroll having a first injection port and a second injection port fluidly coupled to a compression mechanism of the scroll compressor, the valve assembly comprising: 
a valve body having a first flow path and a second flow path formed therethrough, the first flow path fluidly coupled to the first injection port and the second flow path fluidly coupled to the second injection port; 
an injection plate having a first injection hole and a second injection hole formed therethrough; and 
a reed structure disposed between the injection plate and the valve body, the reed structure including a first reed configured to selectively permit a fluid to flow through the first injection hole towards the first flow path for entry into the compression mechanism through the first injection port and a second reed configured to selectively permit the fluid to flow through the second injection hole towards the second flow path for entry into the compression mechanism through the second injection port, wherein the first flow path is formed independently of the second flow path.

2. (Cancelled)

3. (Currently Amended) The valve assembly of Claim [[2]] 1, wherein the first injection hole and the second injection hole are each fluidly coupled to an injection chamber formed in the scroll compressor.

4. (Currently Amended) The valve assembly of Claim [[2]] 1, wherein the first reed and the second reed are arranged in a staggered configuration.

6. (Currently Amended) The valve assembly of Claim [[2]] 1, wherein the reed structure includes a connecting portion connecting the first reed to the second reed, wherein the first reed, the second reed, and the connecting portion are formed as a unitary structure.

20. (Currently Amended) A vapor injection scroll compressor comprising: 
a compression mechanism formed by the cooperation of a fixed scroll and an orbiting scroll, the compression mechanism configured to compress a fluid therein, the fixed scroll including a pair of injection ports formed therethrough with each of the injection ports in fluid communication with the compression mechanism; 
an injection chamber configured to receive a portion of the fluid after being compressed within the compression mechanism; and 
a valve assembly including:
a valve body having a pair of flow paths formed therethrough, each of the flow paths fluidly coupled to a corresponding one of the injection ports;
an injection plate having a pair of injection holes formed therethrough; and
 a reed structure disposed between the injection plate and the valve body, the reed structure having a pair of reeds, each of the reeds configured to selectively provide fluid communication between the injection chamber and a corresponding one of the injection ports, wherein .

Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed 04/13/2022, page 8, with respect to claim 1 have been fully considered and are persuasive. Independent claims 17 and 20 include similar recitations, and the same is applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/23/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, May 26, 2022